DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 6, 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1 and 1 respectively of U.S. Patent No. 10,903,367.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of the current application can be found in the corresponding claims of the ‘367 patent.  Furthermore, although the ‘367 Patent does not state for the second conductive layer to comprise a low-resistant material, Applicant states an example of the low-resistant material to be Aluminum in claim 6 of the current application.  The corresponding claim in the ‘367 Patent claims the second conductive layer to comprise Aluminum.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the low-resistant material of the second conductive layer to be Aluminum.  
Allowable Subject Matter
Claims 2-11 are allowed.  The prior art of record fails to disclose or reasonably suggest a semiconductor device comprising a semiconductor layer comprising silicon, a first conductive layer in contact with a top surface of the semiconductor layer, the first conductive layer comprising Ti or Mo and having a thickness from 20 nm to 200 nm, a second conductive layer in 
A close prior art of record is U.S. Patent 6,323,051 to Shimada. Shimada teaches a semiconductor device (Figure 1D) comprising a semiconductor layer (1), a first conductive layer (2) in contact with a top surface of the semiconductor layer, the first conductive layer comprising Ti (Column 6) or Mo and having a thickness from 20 nm to 200 nm (Column 5), a second conductive layer (2’) in contact with a top surface of the first conductive layer, the second conductive layer comprising a low-resistant material (aluminum Column 6) and having a thickness from 0.1 µm to 2 µm (Column 5) and a third conductive layer (4 or 6) over the second conductive layer, the third conductive layer (6) comprising ITO.  But Shimada fails to expressly teach the third conductive layer in contact with a side surface of the first conductive layer.
Another close prior art of record is U.S. Patent 7,196,748 to Chae et al.  Chae teaches a semiconductor device (Figure 3) comprising a semiconductor layer (404), a first conductive layer (406) over the semiconductor layer, the first conductive layer comprising Ti (Column 4) or Mo, a second conductive layer in contact with a top surface of the first conductive layer, the second conductive layer (409) and a third conductive layer (407) over the second conductive layer and in contact with a side surface of the first conductive layer, the third conductive layer comprising ITO.  However, Chae fails to teach the first conductive layer in contact with the top surface of the semiconductor layer.  Chae teaches an insulating layer (405) inbetween.  Furthermore, Chae 
Furthermore, although Chae teaches a third conductive layer over the second conductive layer and in contact with a side surface of the first conductive layer, it would not have been obvious to have modified the second conductive layer of Shimada to be in contact with the side surface of the first conductive layer.  The first conductive layer of Shimada is a gate layer whereas the first conductive layer of Chae is another conductive layer over the gate layer.  Should the second conductive layer be modified to be in contact with a side surface of the first conductive layer, the gate layer, the semiconductor device would be inoperable since the gate layer is to be insulated from other conductive layers.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References A and B are related applications to the current application.  Reference C discusses semiconductor devices having multiple conductive layers.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TINA M WONG/            Primary Examiner, Art Unit 2874